Citation Nr: 1434703	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for abdominal scar, right upper quadrant to right flank, residual of hernia surgery associated with status post right nephrectomy with hypertension.   

3.  Entitlement to a rating in excess of 20 percent for gastric ulcer, claimed as multiple digestive complications.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an extension of a total disability rating based upon surgical or other treatment requiring convalescence, beyond March 31, 2009.



REPRESENTATION


Appellant represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to January 1995.  His DD Form 214 also reflects four months and 29 days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The June 2009 rating decision granted a temporary 100 percent rating based upon surgical or other treatment requiring convalescence (hernia repair surgery at the site of the nephrectomy scar), effective January 14, 2009 through March 31, 2009.  The March 2010 rating decision granted service connection for major depressive disorder and assigned a 30 percent rating, granted service connection for abdominal scar from hernia surgery, right upper quadrant to right flank, and assigned a 10 percent rating, and denied a rating in excess of 20 percent for gastric ulcer.  

In April 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

A TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to his psychiatric disability), then part and parcel of the initial rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran has asserted that he was unemployable from April 2009 through November 2012 due to his service-connected disabilities, to include his major depressive disorder, and he submitted a disability determination by the Social Security Administration (SSA) which shows that disability benefits were granted from January 1, 2011 to November 11, 2012 based in part on his major depressive disorder.  As such, the issue of entitlement to a TDIU is currently before the Board.

The issues of entitlement to a TDIU and entitlement to an initial rating in excess of 30 percent for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the April 2014 videoconference hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement an initial rating in excess of 10 percent for abdominal scar, right upper quadrant to right flank, residual of hernia surgery associated with status post right nephrectomy with hypertension, entitlement to a rating in excess of 20 percent for gastric ulcer, claimed as multiple digestive complications, and entitlement to an extension of a total disability rating based upon surgical or other treatment requiring convalescence, beyond March 31, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement an initial rating in excess of 10 percent for abdominal scar, right upper quadrant to right flank, residual of hernia surgery associated with status post right nephrectomy with hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement to a rating in excess of 20 percent for gastric ulcer, claimed as multiple digestive complications.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the claim of entitlement to an extension of a total disability rating based upon surgical or other treatment requiring convalescence, beyond March 31, 2009.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the April 2014 videoconference hearing before the undersigned, has withdrawn his appeal of the following issues:  entitlement an initial rating in excess of 10 percent for abdominal scar, right upper quadrant to right flank, residual of hernia surgery associated with status post right nephrectomy with hypertension, entitlement to a rating in excess of 20 percent for gastric ulcer, claimed as multiple digestive complications, and entitlement to an extension of a total disability rating based upon surgical or other treatment requiring convalescence, beyond March 31, 2009.  Such withdrawal is effective the date the notice was received by the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these three issues.


ORDER

The appeal of the issue of entitlement an initial rating in excess of 10 percent for abdominal scar, right upper quadrant to right flank, residual of hernia surgery associated with status post right nephrectomy with hypertension, is dismissed.

The appeal of the issue of entitlement to a rating in excess of 20 percent for gastric ulcer, claimed as multiple digestive complications, is dismissed.

The appeal of the issue of entitlement to an extension of a total disability rating based upon surgical or other treatment requiring convalescence, beyond March 31, 2009, is dismissed.


REMAND

With respect to the issue of entitlement to an initial rating in excess of 30 percent for major depressive disorder, the Veteran most recently underwent a VA examination in March 2010.  The report of that examination reflects that the Veteran did not report suicidal thoughts.  Since that time, a VA treatment record in December 2010 shows that the Veteran reported a worsening of symptoms and that his psychiatric medication was increased.  Additionally, a January 2012 VA treatment record reflects that the Veteran reported suicidal thoughts.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, a remand is required in order to schedule a new VA examination.

A February 2012 progress note indicates that the Veteran was awarded vocational rehabilitation services and has participated in vocational rehabilitation services through VA.  In a June 2014 statement, the Veteran's representative indicated that vocational rehabilitation services were awarded to the Veteran in April 2009.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

At the videoconference hearing and in a June 2014 letter from the Veteran's representative, it was made clear that the Veteran was awarded SSA disability benefits from January 2011 through November 2012.  Indeed the record contains the SSA decision, which was submitted by the Veteran.  However, the records on which the decision was based are not in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Because the SSA disability decision was based in part on his major depressive disorder, the SSA records could potentially impact the Veteran's increased rating claim and therefore, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As previously noted, during the course of the appeal for an increased rating for major depressive disorder, the Veteran indicated that he was unemployable from April 1, 2009 through November 2012 due in part to his service-connected major depressive disorder, as well as because of several other service-connected disabilities.  As noted above, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the appeal for the increased rating at issue, regardless of the fact that the Agency of Original Jurisdiction did not expressly adjudicate the issue.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455. 

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i. 

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2013). 

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU for the entire appeal period under review.  In light of the record, the Board finds that a retrospective medical opinion addressing the impact of the Veteran's service-connected disabilities, including his major depressive disorder, on his employability, from April 1, 2009, through November 2012 would be helpful in adjudicating the TDIU claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Finally, the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in March 2013.  As such, up to date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it. 

3.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.
 
4.  Obtain copies of the Veteran's VA treatment records dating from March 2013 to the present, and associate them with the claims file.
 
5.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

6.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and severity of his major depressive disorder.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, to specifically include the December 2010 VA treatment record showing complaints of worsening symptoms and showing an increased in medication, any vocational rehabilitation file and SSA disability records associated with the claims file, and the current VA treatment records.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's major depressive disorder in detail.  The examiner should determine the extent of the Veteran's major depressive disorder symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to major depressive disorder. 

The examiner should obtain a complete occupational history from the Veteran and then make a determination about the impact of the Veteran's service-connected disabilities, in combination, on his employability.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities, considered in combination, precluded the Veteran from engaging in substantially gainful employment from April 1, 2009 through November 2012, consistent with his education and occupational experience.  Rationale should be provided for the opinion offered.  

7.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
8.  Thereafter, readjudicate the Veteran's claims in light of all of the evidence of record.  In adjudicating the TDIU claim, if the RO finds that the Veteran is unemployable, but that his combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation for that period.  If any benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


